Citation Nr: 0033977	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  98-13 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals, service-connected shell fragment wounds, left 
upper arm.

2.  Entitlement to an increased evaluation for service-
connected shell fragment wound residuals, right thigh, Muscle 
Group XIV, and knee, evaluated together as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for service-
connected shell fragment wound residuals, right leg, Muscle 
Group XII, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for service-
connected shell fragment wound residuals, left lower arm and 
wrist, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for residuals, 
service-connected shell fragment wound residuals, right 
axilla region, currently evaluated as 20 percent disabling.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1963 to October 
1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from October 1997 and February 1998 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  In the October 
1997 rating decision, the RO denied an increased evaluation 
in excess of 10 percent for service-connected shell fragment 
wound (SFW) residuals, right thigh, Muscle Group (MG) XIV, 
denied an evaluation in excess of 10 percent for SFW 
residuals, left lower arm and wrist, denied an evaluation in 
excess of 10 percent for SFW residuals, right axilla, and 
denied an evaluation in excess of 20 percent for SFW 
residuals, right leg, MG XII.  By a February 1998 rating 
decision, the RO granted service connection for SFW 
residuals, left upper arm, and assigned a noncompensable 
evaluation.  The RO granted service connection for SFW 
residuals, right lateral knee and thigh, incorporating the 
evaluation for that injury with the grant of service 
connection for SFW residuals, right thigh, MG XIV, already in 
effect, and denied an evaluation in excess of the 10 percent 
evaluation in effect for MG XIV disability alone.  

The Board notes that the veteran has been granted service 
connection for the residuals of a fracture, right fifth 
metacarpal.  The veteran has not expressed disagreement with 
the assignment of a noncompensable evaluation for that 
disability, and no issue regarding the right fifth metacarpal 
disability is before the Board at this time on appeal.

The veteran's claim of entitlement to an increased evaluation 
for service-connected SFW residuals, right thigh, MG XIV, and 
knee, evaluated together as 10 percent disabling, is 
addressed in the REMAND appended to this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeals for an increased 
(compensable) evaluation of residuals of service-connected 
SFWs, left upper arm, left lower arm and wrist, right axilla, 
and right leg, MG XII, has been obtained by the agency of 
original jurisdiction.

2.  The veteran's service-connected SFW residuals, left upper 
arm, are manifested by intermittent weakness, numbness, or 
loss of grip strength, with muscle discomfort and pain, by 
full range of motion and grip strength on examination, and 
retained metallic fragments on radiologic examination, but 
not by tender and painful scars, or loss of deep fascia or 
muscle substance.

3.  The veteran's service-connected SFW residuals, right leg, 
Muscle Group XII, are manifested by some loss of peroneal and 
posterior tibial muscle strength, decreased sensation in the 
distribution of the superficial peroneal, sural, and tibial 
nerves, and by posterolateral calf pain on use of the 
gastrosoleus muscle, by not by loss of range of motion of the 
knee or ankle, and there was no disturbance of gait.

4.  The veteran's service-connected SFW residuals, left lower 
arm and wrist, are manifested by full range of motion of the 
elbow and wrist, pain at the elbow and numbness of the left 
hand when he bent his left elbow a certain way, by non-
tender, non-painful scars, and by retained metallic fragments 
on radiologic examination.

5.  The veteran's service-connected SFW residuals, left 
axilla, are manifested by full range of motion of the left 
shoulder, pain at the extremes of range of motion, retained 
metallic fragments lateral to the ribs, and soft tissue 
injury, but the axillary SFWs are unrelated to degenerative 
joint disease of the left acromioclavicular joint.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial evaluation of 10 
percent for service-connected shell fragment wound residuals, 
left upper arm, are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.10, 4.14, 4.40, 4.45, 4.56, 4.73, 
Diagnostic Codes 5305-5399 (2000); 38 C.F.R. § 4.56, 4.72 (as 
in effect prior to July 3, 1997).

2.  The criteria for an evaluation in excess of 20 percent 
for service-connected shell fragment wound residuals, right 
leg, Muscle Group XII, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.10, 4.14, 4.45, 4.56, 4.73, 
Diagnostic Code 5312 (2000); 38 C.F.R. §§ 4.56, 4.72 (as in 
effect prior to July 3, 1997). 

3.  The criteria for an evaluation in excess of 10 percent 
for service-connected shell fragment wound residuals, left 
lower arm and wrist, have not been met.  38 C.F.R. §§ 4.3, 
4.7, 4.40, 4.45, 4.56, 4.73, Diagnostic Code 5308 (2000); 
38 C.F.R. §§ 4.56, 4.72 (as in effect prior to July 3, 1997).

4.  The criteria for an evaluation in excess of 20 percent 
for service-connected shell fragment wound residuals, right 
axilla, have not been met.  38 C.F.R. §§ 4.3, 4.7, 4.40, 
4.45, 4.56, 4.73, Diagnostic Code 5321 (2000); 38 C.F.R. 
§§ 4.56, 4.72 (as in effect prior to July 3, 1997). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that each of his service-connected 
disabilities residual to SFWs, is more severely disabling 
than the current or initial evaluation reflects.  

The Board also notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for compensation (other 
than requests to reopen previously-disallowed claims).  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103A).  That law provides that VA shall make 
reasonable efforts to assist a claimant in developing 
evidence necessary to substantiate the veteran's claim for a 
benefit, and shall provide for medical examination or for 
medical opinion if needed.  VA must also notify the veteran 
of the evidence obtained.  Id.  The veteran has been afforded 
examinations of the SFWs, and all identified evidence, 
including private clinical records, has been obtained.  With 
regard to the adequacy of the examination, the Board notes 
that the examiner recorded the veteran's past history, 
current complaints, and rendered appropriate diagnoses.  For 
these reasons, the Board finds that the examination was 
adequate for rating purposes.  

The Board notes the contention, in a statement submitted in 
August 2000 by the veteran's representative, that the veteran 
should be afforded a new VA examination, because he was last 
examined in May 1997.  The representative did not, however, 
identify any changes in the disabilities or SFW sites which 
are the subject of this appeal.  Changes in the severity of 
the right knee and tibia disabilities have been identified, 
and the Board notes, as indicated in the Introduction above, 
that the claims for increased evaluations for those 
disabilities have been remanded.  The Board concludes that 
all reasonable efforts were made to obtain evidence necessary 
to substantiate the veteran's claim and the Board will 
proceed to consider the claim on the merits.

Historically, by a rating decision issued in May 1968, the 
veteran was granted service connection for SFW residuals, 
right leg, Muscle Group XII, left lower arm and wrist, and 
right axilla region, effective in October 1967.  Each of 
those disabilities was evaluated as 10 percent disabling, for 
a combined evaluation of 30 percent.  By a rating decision 
issued in August 1996, the evaluation of SFW residuals, right 
leg, MG XII, was increased to 20 percent, effective April 16, 
1996.  By a February 1998 rating decision, the RO granted 
service connection for SFW residuals, left upper arm, and a 
noncompensable evaluation was assigned.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  In order to evaluate the level 
of disability and any changes in condition, it is necessary 
to consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991). 

In a claim of disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, 
where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

The Board further acknowledges that certain provisions in the 
Schedule for Rating Disabilities dealing with muscle injuries 
were amended effective July 3, 1997.  See 62 Fed. Reg. 30,235 
(June 3, 1997).  However, the percentage ratings assigned 
under the pertinent diagnostic codes were not changed by the 
revisions.  

The Board notes this change took effect subsequent to the May 
1996 and April 1997 claims underlying the appeals before the 
Board.  When a law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran generally applies.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  Under the circumstances, the veteran's 
increased rating claims must also be reviewed in light of the 
regulatory changes dealing with the pertinent rating criteria 
as well as under the applicable regulations in effect when 
the veteran's claims were filed.

Disability of muscles is evaluated on factors including the 
type of injury, the history and complaints associated with 
the injury, and the objective findings.  The classification 
of muscle injuries as slight, moderate, moderately severe, or 
severe, is found at 38 C.F.R. § 4.56.  

Prior to July 3, 1997, a slight injury was the result of 
simple wound of muscle without debridement, infection, or 
effects of laceration.  By history, the wound would be of 
slight severity, with relatively brief treatment and return 
to duty.  The wound would heal with good functional results.  
There would be no cardinal symptoms of muscle injury, or 
painful residuals.  Objective findings were listed as minimum 
scar; slight, if any, evidence of fascial defect or of 
atrophy or impaired tonus, and no retained metallic body.  
38 C.F.R. § 4.56(a) (as in effect prior to July 3, 1997).  
Under the revised schedule, a slight muscle disability would, 
similar to the prior version of the regulation, result from 
simple muscle wound without debridement or infection, 
superficial, with brief treatment, return to duty, and 
healing with good functional results.  There would be no 
cardinal signs or symptoms of muscle disability.  
Objectively, there would be minimal scar, no evidence of 
fascial defect, atrophy, or impaired tonus, no impairment of 
function or metallic fragments retained in muscle tissue.  
38 C.F.R. § 4.56(d)(1)(2000).

Under the former regulations, a moderate disability of the 
muscles consisted of a through-and-through or deep 
penetrating wound of relatively short track by a single 
bullet or small shell or shrapnel fragment.  Objective 
findings consistent with moderate muscle disability were: 
linear or relatively small entrance and (if present) exit 
scars so situated as to indicate a relatively short track of 
the missile through muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus; and, definite weakness or fatigue in comparative 
tests.  38 C.F.R. § 4.56(b)(as in effect prior to July 3, 
1997).  The revised criteria for moderate muscle disability 
are essentially the same, with moderate muscle disability 
shown by through-and-through or deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect, and residuals of 
debridement, or prolonged infection, small or linear entrance 
and (if present) exit scars, some loss of deep fascia or 
muscle substance or impairment of muscle tonus, and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2)(2000).

Prior to July 3, 1997, a moderately severe disability was 
presented by evidence of a through-and-through or deep 
penetrating wound by a high velocity missile of small size, 
or a large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, and with 
intramuscular cicatrization.  Objective findings of a 
moderately severe wound included: relatively large entrance 
and (if present) exit scars so situated as to indicate the 
track of the missile through important muscle groups; 
indications on palpation of moderate loss of deep fascia, 
moderate loss of muscle substance, or moderate loss of normal 
firm resistance of muscles in comparison to the sound side; 
and tests of strength and endurance of muscle groups involved 
in comparison to the sound side gave positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56(c).  The 
revised regulation criteria for moderately severe muscle 
disability is essentially the same as in the prior criteria.  
38 C.F.R. § 4.56(d)(3).

The Board notes that it is not clear that the veteran was 
advised of the revision of the regulations pertaining to 
muscle injuries.  The Board has compared the previous version 
of the regulations affecting the disability under 
consideration in this appeal with the current version of the 
regulations.  See 38 C.F.R. §§ 4.56, 4.73 (2000); cf. 38 
C.F.R. §§ 4.47-4.56, 4.73 (1996).  Although the current 
regulations for evaluating muscle disabilities have been 
consolidated and rephrased, the elements to be considered in 
determining the degree of disability have not changed, as 
shown by the detailed description above.  As there have been 
no substantive changes in the regulations that would alter 
the analysis for rating the veteran's disability on appeal, 
the Board will proceed with disposition of this appeal.  

Factual Background

The veteran's service medical records reflect that he was 
injured in a booby trap explosion in early March 1966 in 
Vietnam.  Injuries to the left arm, right leg, and anterior 
chest were treated with primary debridement and dressings.  
Radiological examination disclosed no osseous involvement by 
shrapnel in the left arm. 
On VA examination conducted in January 1968, about three 
months after the veteran's service discharge, there was an 
irregular scarred area on the anterior inferior portion of 
the lateral chest wall and right axilla, 31/2 inches by 3/4 inch; 
a scar on the manubrium, 1 inch by 3/4 inch; an oblique scar 23/4 
inch by 3/4 inch; medial aspect, midportion, left arm, 11/2 inch 
by 1 inch scar; left antecubital fossa, 1/2 inch by 1/4 inch; 
dorsal aspect, left forearm, at the junction of the middle 
and distal third, an oblique scar 2 inches by 5/8 inch; right 
lower extremity, anterolateral aspect, left thigh, 41/2 inch by 
1 inch with mild herniation of MG XIV; posterolateral aspect, 
lateral aspect, proximal end, right leg, round scar 11/2 inch 
diameter; right leg, longitudinal scar, 21/2 inches by 1 inch, 
at widest, with mild herniation of MG XII.  The examiner 
noted that these scars were non-symptomatic, non-fibrotic, 
and non-adherent.  There was normal motion of the hips, 
knees, ankles, feet.

The evidence establishes that the veteran is right-handed.

1.  Claim for a compensable evaluation, SFW residuals, left 
upper arm

On VA examination conducted in May 1997, the veteran reported 
shrapnel injuries to the left arm and a bullet to the medial 
aspect of the left arm.  The veteran reported that "every now 
and then" his left arm would "get weak," particularly as to 
grip strength.  He reported that this was an intermittent 
problem and did not cause much difficulty.  Evaluation of the 
left upper extremity revealed a two-centimeter entrance wound 
consistent with a gunshot injury.  He had 5/5 strength 
throughout the left upper extremity and normal sensation 
throughout the left upper extremity.  The examiner concluded 
that there was minimal limitation in the left upper extremity 
due to retained metallic fragments, and minimal limitation 
due to a gunshot wound in the left upper extremity.  The 
intermittent problem with grip strength was thought to be due 
to muscular discomfort and pain limiting function rather than 
neurologic injury.  On VA radiologic examination conducted in 
May 1997, metallic fragments were present in the soft tissues 
anterior to the elbow.

At a personal hearing conducted in November 1998, the veteran 
testified that he had a left biceps area injury.  He 
testified that his left arm would get numb and he would have 
trouble "holding on to anything, and it hurts."  The veteran 
testified that pain due to left upper arm wounds interfered 
with his hobby, woodworking, when it flared up.  

The veteran's representative also noted that there were 
metallic fragments in the left upper arm, identified on VA 
radiologic examination conducted in 1968, which disclosed as 
1.4 centimeters by 1.5 centimeters retained foreign body in 
the middle third of the left upper arm and a 3-millimeter 
metallic fragment overlying the lower end of the humerus at 
the lateral aspect of the humerus. 

The veteran's disability due to a gunshot wound and metallic 
fragments is currently evaluated under 38 C.F.R. § 4.73, 
5399-5305.  Under the previous and amended criteria for 
Diagnostic Code 5305, which pertains to Muscle Group V, 
including the biceps, brachialis, and brachioradialis, and 
which affect elbow supination and flexion of the elbow, a 
noncompensable evaluation is provided for slight muscle 
injury of the minor upper extremity.  A 10 percent evaluation 
is provided for moderate muscle injury.  A 30 percent rating 
is warranted where muscle injury is to the dominant upper 
extremity and is moderately severe, or 20 percent if the 
moderately severe injury is to the non-dominant upper 
extremity.  

DC 5305 describes the Group V muscle function as elbow 
supination, provided by the long head of the biceps, which 
stabilizes the shoulder joint, and flexion of the elbow, 
provided by the biceps, brachialis, and brachioradialis. 

The Board notes that the radiologic examination conducted in 
May 1997 did not specify whether or not there were any 
metallic fragments in the left upper arm.  However, as the 
examiner concluded that the veteran had muscular discomfort 
and pain limiting function in the left upper arm as a result 
of gunshot and shrapnel injury to the left upper arm, the 
evidence is approximates or meets the criteria for moderate 
muscle injury, warranting a compensable initial evaluation of 
10 percent for SFW residual, left upper arm.

However, the evidence is not in equipoise to warrant a 
finding that there is moderately severe muscle injury of the 
left upper arm, so as to warrant a 20 percent evaluation.  
The veteran's service medical records doe not show that the 
was infection or other complication requiring prolonged 
recovery, there is no indication of lost fascia or muscle 
tissue, and the evidence establishes that the veteran's left 
upper extremity strength, objectively 5/5, is not impaired.  
The Board has considered the veteran's testimony regarding 
pain and weakness, with episodes of numbness and difficulty 
grasping approximately one weekly.  These symptoms are 
consistent with moderate muscle injury, and are not of a 
frequency or severity consistent with moderately severe 
muscle injury.

The Board has also considered whether a separate evaluation 
is warranted for a tender or painful scar.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994), veteran entitled to 
separate rating for scars if none of the symptomatology was 
duplicative of or overlapping with the symptomatology of 
another condition).  Under 38 C.F.R. § 4.118, DC 7803, 
superficial scars with repeated ulceration warrant a 10 
percent evaluation.  Under 38 C.F.R. § 4.118, DC 7804, a 10 
percent evaluation is provided for superficial scars that are 
tender and painful on objective demonstration.  A 10 percent 
evaluation is also available where there is limitation of 
function of the part affected as a result of a scar.  38 
C.F.R. § 4.118, DC 7805.  

However, there is no objective evidence that any of the scars 
on the left upper arm are tender or painful or ulcerative, 
nor did the veteran testify that he had pain or tenderness at 
the scar sites, although he did testify that he had pain at 
times on motion or use of the left upper arm.  Because 
limitation of motion has been considered as part of the 
criteria for moderate muscle injury, limitation of motion may 
not again be considered, as a residual of scarring, to 
warrant a compensable evaluation under the criteria for 
limitation of motion due to scar.  To provide a separate 
rating for this symptoms, which has already specifically 
contemplated, would constitute rating the "same disability" 
or the "same manifestation" in violation of the rule against 
pyramiding.  38 C.F.R. § 4.14.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  However, 
the veteran's pain, like limitation of motion, has been 
considered under the criteria for muscle injury, and cannot 
be considered a second time to warrant an increased initial 
evaluation in excess of 10 percent.   

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against an evaluation in excess of 10 
percent for left upper arm SFW residuals, that doctrine does 
not warrant a more favorable result.  38 U.S.C.A. § 5107(b).

2.  Claim for increased evaluation of SFW residuals, right 
leg, MG XII

VA clinical records dated in April 1996 disclose that the 
veteran complained of increased pain, right leg.  Private 
clinical records dated in August 1996 reflect that the 
veteran reported constant, throbbing pain radiating from the 
right posterior thigh into the right posterior calf.  He was 
ambulating with a cane in the right hand to prevent falling, 
as his right lower extremity felt weak.  He had a right-sided 
limp.  The examiner noted the veteran's past history of lower 
back problems and diskectomies.  The examiner concluded that 
the veteran had neuropathic pain in the distribution of L5-
S1.  Private electromyography and nerve conduction studies 
conducted in July 1996 demonstrated S1 radiculopathy.  The 
examiner concluded that right lower extremity limitations 
could be secondary to pain with the radiculopathy causing 
most of the symptoms.

On VA examination conducted in May 1997, the veteran 
complained of posterolateral calf pain.  He reported no pain 
below the ankle.  There was a 5-centimeter anterior leg 
laceration.  Strength in the right lower extremity was 5/5 in 
the quadriceps and hamstrings.  However, tibialis, extensor 
hallucis longus (EHL), flexor hallucis longus (FHL), and 
gastrosoleus (gastrocnemius and soleus) strength was 4+/5, 
with pain on use.  Peroneal and posterior tibial strength was 
about 3+/5.  There was decreased sensation in the 
distributions of the superficial peroneal nerve, sural nerve, 
and tibial nerves.  Utilizing the gastrosoleus provoked right 
posterolateral calf pain.  The examiner concluded that the 
veteran's right lower leg limitations were not due solely to 
the shrapnel injuries.

VA and private outpatient treatment records dated from 
November 1996 to September 1998 reflect that the veteran was 
referred to a pain management clinic when attempts to 
decrease his right leg pain using conservative therapy, such 
as a TENs unit, was unsuccessful.  The clinical records 
disclose that the veteran takes morphine orally twice a day 
for pain control.  The private pain clinic records dated in 
February 1998 reflect a diagnosis of right sciatic nerve 
injury with chronic pain.

The veteran's right lower extremity SFW disability is 
currently evaluated as 20 percent disabling under 38 C.F.R. 
§ 4.73, Diagnostic Code (DC) 5312, which provides the 
criteria for anterior muscles of the leg, including tibialis 
anterior, extensor digitorum longus, extensor hallucis 
longus, and peroneus tertius (MG XII).  Slight disability 
affecting MG XII warrants a noncompensable rating.  38 C.F.R. 
§ 4.73, DC 5312.  Moderate disability affecting Muscle Group 
XII warrants the assignment of a 10 percent rating.  A 20 
percent rating for disability affecting MG XII requires 
moderately severe disability.  A 30 percent rating for 
disability affecting MG XII, the maximum schedular evaluation 
available for disability of that muscle group, requires 
severe disability.  

In this case, there is evidence that the veteran has severe 
pain in his right lower extremity.  The veteran reports pain 
radiating from the thigh to the lower part of the leg.  The 
veteran also testified that the leg gives way occasionally, 
and he must use a cane.  The veteran testified that he had 
been told that his increased leg pain was not due to his back 
problems.  However, the private examiner who evaluated the 
veteran in August 1996 and the VA examiner who conducted the 
May 1997 examination both provided opinions that the 
veteran's right leg pain was at least in part a result of 
radiculopathy due to back injury, or that the present 
symptoms were not all consistent with SFW residuals.  The 
February 1998 diagnosis of right sciatic nerve injury is the 
most recent diagnosis of record and was made following 
extensive evaluation beginning in 1996.  

The Board notes that, to the extent that the veteran's right 
leg symptoms are due to sciatic nerve injury, those symptoms 
should be evaluated separately from the evaluation for the MG 
XII injury.  The Board also notes that the veteran's severe 
leg pain, requiring use of narcotics, affects not only the 
right lower leg and MG XII area, but also affects the thigh 
and knee ear, for which the veteran has a sperate evaluation.  
Moreover, the veteran's primary objective findings of right 
lower leg pain were in the gastrosoleus and calf.  However, 
the only SFW scar on the right lower leg in on the anterior 
leg, the opposite side of the lower leg.  

Although there is no medical evidence providing a percentage 
of pain attributable to SFW residuals as compared to other 
etiologies, nor is there evidence of the percentage of pain 
attributable to the thigh and knee residuals as compared to 
the right lower leg residuals, it is clear that the veteran's 
right leg pain cannot be attributed solely to MG XII injury 
for purposes of evaluating that disability.  In particular, 
the Board notes that the claim for an increased evaluation 
for right thigh and knee disability has been remanded, and 
the symptoms not attributed to the right lower leg in this 
decision may be considered in evaluation of that claim.  

There is objective evidence of weakness of the anterior right 
lower leg muscles, and there is objective evidence that the 
veteran has pain on use of these muscles.  These symptoms are 
contemplated in the current 20 percent evaluation assigned 
for MG XII injury, for moderately severe disability of those 
muscles.  The next higher evaluation, a 30 percent 
evaluation, the maximum schedular evaluation under DC 5312, 
is warranted with severe MG XII injury.  The evidence does 
not support a 30 percent evaluation, since the veteran has 
movement of those muscles, with 4+/5 strength, and the 
evidence establishes that lower leg calf pain, the primary 
focus of the veteran's complaints of right lower leg pain, is 
not triggered by use of the muscles affected by the right 
lower leg shell fragment wound.  

The Board has considered whether the veteran is entitled to a 
separate compensable evaluation under any other diagnostic 
code, including for scar residuals.  In this regard, the 
Board notes that the evidence reflects that the anterior 
right lower leg scar is well-healed.  Evaluations of the 
right lower leg in April, August, and October 1996, including 
by VA and private providers, disclose no objective findings 
or subjective complaints of scar pain or tenderness in the 
right lower leg.  The criteria for a separate compensable 
evaluation for scar residuals are not met.  38 C.F.R. 
§ 4.118, DCs 7803-7806.

The evidence is not in equipoise to support a 30 percent 
evaluation for MG XII injury.  38 U.S.C.A. § 5107(b).  

3. Claim for increased evaluation, SFW residuals, left lower 
arm and wrist

On VA examination conducted in May 1997, the examiner found a 
three-centimeter laceration over the dorsal aspect of the 
forearm, a one-centimeter laceration at the base of the 
thumb.  Range of motion of the left elbow was from zero to 
145 degrees, equal to motion in the unaffected elbow.  There 
was 80 degrees of supination, 70 degrees of pronation, 90 
degrees of wrist extension, and 80 degrees of wrist flexion, 
equal to wrist motion on the unaffected side.  Radiologic 
examination of the wrist demonstrated a small piece of 
shrapnel anterior to the wrist, but without any involvement 
of the wrist joint.  On VA radiologic examination conducted 
in May 1997, metallic fragments were present in the soft 
tissues anterior to the elbow, and there was a fragment just 
lateral to the distal radius.  There was also a calcific 
fragment seen adjacent to the metallic fragments in the 
region of the distal radius, possibly post-traumatic in 
nature.

The veteran testified, at a personal hearing conducted in 
November 1998, that the fragment wound just inside his left 
elbow caused pain when he bent his elbow a certain way, and 
his hand would go numb.  

The veteran's current disability due to SFW residuals due to 
muscle injuries of the left forearm and hand are rated under 
DC 5308, which provides criteria for rating the disabilities 
of Muscle Group VIII, muscles arising mainly from external 
condyle of humerus, extensors of carpus, fingers, and thumb, 
and supinator, which affect the extension of wrist, fingers, 
and thumb and abduction of thumb.  See 38 C.F.R. § 4.73.

There are retained metallic fragments in the left forearm and 
hand, and the current 10 percent evaluation is warranted.  
However, the next higher evaluation, a 20 percent evaluation, 
requires evidence of moderately severe injury.  38 C.F.R. 
§ 4.73, DC 5308. 

The evidence establishes that there is no loss of range of 
motion of the left elbow and wrist, either when compared to 
normal or compared to the uninjured forearm and hand.  
38 C.F.R. § 4.71, Plate I (showing normal range of motion of 
the forearm (elbow) is zero degrees extension, 145 degrees 
flexion, 80 degrees of pronation, and 85 degrees of 
supination). 

The objective findings also do not demonstrate loss of deep 
fascia or muscle tonus, loss of power, or lowered threshold 
of fatigue compared to the right wrist, nor did the veteran 
testify that he had such problems.  Rather, he testified that 
he had pain with certain types of movement.  This level of 
symptomatology is contemplated within the 10 percent 
evaluation assigned, which is for moderate disability of MG 
VIII.  The Board is unable to find evidence of any other 
muscle disability symptomatology which would warrant an 
evaluation in excess of 10 percent under DC 5308.  

The Board has considered whether a higher evaluation or a 
separate compensable evaluation for the left forearm and hand 
SFW residuals.  There is no objective or subjective evidence 
that the veteran's forearm or hand scars are tender or 
painful, and limitation of range of motion or pain on motion 
has been considered as part of the evidence warranting the 10 
percent evaluation assigned under DC 7305.  Thus, the 
criteria for a separate compensable evaluation for scar 
residuals are not met.  See 38 C.F.R. § 4.118, DCs 7803-7806.

The medical evidence, including the radiologic examinations, 
establishes that there is no degenerative joint disease of 
either the elbow or wrist.  Thus, a separate compensable 
evaluation is not warranted under 38 C.F.R. § 4.71a, DC 5003.  
38 C.F.R. §§ 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995); see VAOPGCPREC 9-98 (Aug. 14, 1998); VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997).  The Board notes the 
evidence that there is a calcific fragment medial to the 
fifth metacarpal head and a calcific fragment lateral to the 
distal radius.  Although these fragments are thought to be 
possible post-traumatic in nature, there is no diagnosis of 
post-traumatic arthritis of either joint.  38 C.F.R. § 4.71a, 
DC 5010.  The Board finds that any disability due to the 
fragments is addressed in the assigned 10 percent evaluation.  

The evidence is not in equipoise to warrant an evaluation in 
excess of 10 percent under DC 5308 or to warrant a separate 
compensable evaluation under any other diagnostic code.  The 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable result.

4.  Claim for increased evaluation, residuals, SFW, right 
axilla

On VA examination conducted in May 1997, there was a seven-
centimeter zigzag laceration in the right axillary region.  
Shoulder motion was to 140 degrees of flexion, 100 degrees of 
abduction, 90 degrees of external rotation, and 70 degrees of 
internal rotation with the arm abducted.  The veteran 
reported some discomfort at the extreme of range of motion, 
and there was stiffness.  Neuromotor and neurosensory 
function was intact in the right upper extremity.  Radiologic 
examination of the shoulder demonstrated acromioclavicular 
joint degenerative joint disease along with two small pieces 
of shrapnel in the axillary region just lateral to the ribs 
and the right upper lateral chest wall.   The examiner 
concluded that the shrapnel injuries to the right axillary 
region resulted in limited shoulder motion, mostly due to 
soft tissue limitations, as the shoulder joint itself was 
normal.  The examiner found that there was acromioclavicular 
joint arthritis but that this was not related to the shrapnel 
injury.

The veteran's current disability due to residual of a shell 
fragment wound of the right axilla is currently evaluated as 
10 percent disabling under DCs 5321 and 5399. DC 5321 
concerns injuries to Muscle Group XXI, muscles of respiration 
(thoracic muscle group).  It provides a 20 percent rating for 
moderately severe or severe injuries, the maximum rating for 
this diagnostic code under the old and the new rating 
criteria.  38 C.F.R. Part 4, DC 5321.

The evidence reflects that there are two retained metallic 
fragments in the chest wall lateral to the ribs.  With 
retained metallic fragments, these residuals are evaluated as 
moderate, which warrants a 10 percent evaluation under DC 
5321.  However, there is no evidence that these metallic 
fragments are in a lung, that there is pain or discomfort on 
exertion, or that there are scattered rales or some 
limitation of excursion of diaphragm or of lower chest 
expansion.  Therefore, the criteria for a separate evaluation 
for a traumatic chest wall defect under 38 C.F.R. § 4.97, DC 
6843 is not warranted.  38 C.F.R. § 4.97, General Rating 
Formula for Restrictive Diseases n.3.  

The evidence of record clearly reflects that the retained 
metallic fragments are in the chest wall, not in the shoulder 
joint or in the muscles of the shoulder girdle.  Therefore, 
there is no evidence that these residuals should be evaluated 
under a different or additional muscle injury code.  

The Board has considered whether a higher evaluation or a 
separate compensable evaluation for the axillary region SFW 
residuals.  There is no objective or subjective evidence that 
the scars in that area are tender or painful.  The limitation 
of motion and pain on motion has been considered as part of 
the evidence warranting the 10 percent evaluation assigned 
under DC 7305.  Thus, the criteria for a separate compensable 
evaluation for scar residuals are not met.  See 38 C.F.R. 
§ 4.118, DCs 7803-7806.

The VA examiner offered a specific opinion that the veteran's 
limitation of shoulder motion is due to soft tissue injury to 
the axillary area, but that the veteran's degenerative joint 
disease of the shoulder is unrelated to the SFW residuals.  
Therefore, the criteria for evaluation of arthritis of the 
shoulder joint are not applicable.  38 C.F.R. §§ 3.310(a), 
4.71a, DC 5003.  As restriction of movement of the shoulder 
is actually due to the injury of the soft tissues of the 
lateral chest, that restriction of motion is properly 
evaluated under DC 5321.  A separate compensable evaluation 
for the same limitation of motion is not available.  
38 C.F.R. § 4.14.

The evidence is not in equipoise to warrant an evaluation in 
excess of 10 percent under DC 5308 or to warrant a separate 
compensable evaluation under any other diagnostic code.  The 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable result.



ORDER

A compensable, 10 percent initial evaluation for service-
connected shell fragment wound residuals, left upper arm, is 
granted.

An evaluation in excess of 20 percent for service-connected 
shell fragment wound residuals, right leg, Muscle Group XII, 
is denied.

An evaluation in excess of 10 percent for service-connected 
shell fragment wound residuals, left lower arm and wrist, is 
denied.

An evaluation in excess of 10 percent for service-connected 
shell fragment wound residuals, right axilla, is denied.


REMAND

Service medical records disclose that radiologic examination 
of the right leg revealed multiple metallic fragments in the 
posterior aspect of the soft tissue around the knee and a 
small metallic density in the lateral tibia with minimal 
fragmentation of bone.  

The veteran's representative argued, in December 1997, that 
the veteran's right knee disability should be evaluated 
separately, not as part of the thigh injury to Muscle Group 
XIV.  The representative also argues that fragments scattered 
throughout the posterior and lateral areas of the right thigh 
and knee raise a possibility that Muscle Group XIII is 
involved, and the representative argued that such a 
determination should be made.  The veteran's representative 
further argued, in December 1997, that the rating decision 
failed to evaluate disability due to the shell fragment 
embedded in the lateral condyles of the right tibia and other 
fragments in the general location of the right knee.  The 
representative's August 2000 statement also requests a 
medical opinion as to whether the shell fragments, soft 
tissue injury, and muscle injury are etiologically related to 
the veteran's degenerative joint disease of the knee. 

Currently, the veteran's right thigh disability, MG XIV, and 
right knee disability are evaluated together, as 10 percent 
disabling, under DCs 5314-5399.  If more than one muscle 
group is involved, the provisions of 38 C.F.R. § 4.55 are for 
consideration. Consequently, whether or not the veteran's 
wound involved more than one muscle group should be 
investigated further. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Accordingly, the case is REMANDED to the RO for the following 
actions: 

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to September 1998, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary forms for release 
of any private medical records to the VA. 

2.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
current severity of his service-connected 
SFW residuals, right thigh and right 
knee.  All pertinent symptomatology and 
findings should be reported in detail.  
The examiner should describe the location 
and extent of all injuries involved, 
including any associated impairment of 
the hip and knee, and identify all 
involved muscles and the degree of 
impairment of each, with reference to 
Muscle Group XIII (the posterior thigh 
group), Muscle Group XIV (the anterior 
thigh group), and Muscle Group XV (the 
medial thigh group).  The claims folder 
must be furnished to the examining 
physician prior to the examination in 
order to facilitate the study of the case 
and to provide an accurate history of the 
veteran's SFWs.  The examiner should be 
asked to provide a specific opinion as to 
the relationship, if any of the veteran's 
SFW residuals and degenerative joint 
disease of the right knee.  

3.  The veteran should be afforded 
specialty examination by a neurologist 
for the purpose of determining whether 
the veteran incurred a sciatic or other 
nerve injury of the right leg in service 
or as a result of service-connected SFW 
residuals.

4.  After the foregoing has been 
accomplished to the extent possible, the 
RO should review the veteran's claim for 
an increased evaluation for right thigh 
and knee SFW residuals or for a separate 
compensable evaluation for right thigh 
and right knee injury.  The review should 
include consideration of the provisions 
of 38 C.F.R. §§ 4.55, 4.56, and 4.72. 

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

6.  If the decision remains adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case, which contains all 
applicable law and regulations that have 
not previously been provided to the 
veteran, and given an ample opportunity 
to respond. The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 



